Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name : Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel March 3, 2009 EDGAR U.S. Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Re: John Hancock Series Trust (the Trust) on behalf of John Hancock Mid Cap Equity Fund and John Hancock Global Real Estate Fund (the Funds) File Nos. 811-3392 and 2-75807 CERTIFICATE UNDER RULE 497(j) Gentlemen: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the Classes A, B and C shares Prospectuses, the Class I shares Prospectuses and the combined Statement of Additional Information of the Funds, dated March 1, 2009, for the above-captioned registrant that would have been filed under paragraph (b) or (c) of Rule 497(j) do not differ from those contained in the most recent registration statement amendment and the text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Assistant Secretary
